Case 6:20-cv-00016-NKM-RSB Document 33 Filed 07/02/20 Page 1 of 2 Pageid#: 289




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION


 ANTHONY SMITH,                                )
                                               )
                Plaintiff,                     )
 v.                                            )             Case No. 6:20-cv-00016-NKM
                                               )
 CENTRA HEALTH, INC., et al.,                  )
                                               )
                Defendants.                    )


             DEFENDANT CENTRA HEALTH, INC.’S MOTION TO DISMISS
                   PLAINTIFF’S THIRD AMENDED COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Centra Health Inc.

 (“Centra”) moves the Court to dismiss with prejudice the Third Amended Complaint (“TAC”)

 (Doc. 31) filed by Plaintiff Anthony Smith (“Plaintiff”). As set forth in Centra’s Memorandum in

 Support of its Motion to Dismiss, Plaintiff’s TAC fails to state a claim on which relief can be

 granted and should be dismissed with prejudice.

        Centra respectfully requests that the Court: (1) dismiss Plaintiff’s TAC with prejudice; and

 (2) award Centra its attorneys’ fees, costs and expenses incurred in the defense of this action

 pursuant to 42 U.S.C. § 1988(b) and (c) or as otherwise permitted by law, and such additional and

 further relief as the Court deems just and proper.



        Dated: July 2, 2020                    Respectfully submitted,

                                               CENTRA HEALTH, INC.

                                               By:       /s/ Joshua F. P. Long                  .
                                                              Of Counsel
Case 6:20-cv-00016-NKM-RSB Document 33 Filed 07/02/20 Page 2 of 2 Pageid#: 290




 Elizabeth Guilbert Perrow, Esq. (VSB No. 42820)
 Daniel T. Sarrell, Esq. (VSB No. 77707)
 Joshua F. P. Long, Esq. (VSB No. 65684)
 Joshua R. Treece, Esq. (VSB No. 79149)
 J. Walton Milam III, Esq. (VSB No. 89406)
 WOODS ROGERS PLC
 P. O. Box 14125
 Roanoke, VA 24038-4125
 Phone: (540) 983-7600
 Fax: (540) 983-7711
 eperrow@woodsrogers.com
 dsarrell@woodsrogers.com
 jlong@woodsrogers.com
 jtreece@woodsrogers.com
 wmilam@woodsrogers.com
 Counsel for Defendant Centra Health, Inc.


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2020, I electronically filed the foregoing with the Clerk of
 the Court using the CM/ECF system which will send notice to all counsel of record:


                                                  /s/ Joshua F. P. Long                   .




                                                  2
